Citation Nr: 1450938	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  13-14 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected pleural plaques due to asbestos exposure from October 13, 2010, and a compensable initial disability rating prior to October 13, 2010.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


ATTORNEY FOR THE BOARD

G. Slovick, Counsel





INTRODUCTION

The Veteran served on active duty from February 1953 to February 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The decision implemented a stipulated agreement granting service connection for pleural plaques.  A noncompensable rating was assigned effective August 20, 2001.  Thereafter, in a February 2012 Decision Review Officer Decision, the RO increased the disability rating to 10 percent, effective October 13, 2010.

Pursuant to 38 C.F.R. § 20.900(c) (2014), the appeal has been advanced on the Board's docket.  

The issue was remanded in February 2014 by the Board for further development.  Regrettably, the appeal is again REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2014, the Board remanded the issue on appeal in order to obtain a new VA examination which included complete pulmonary function tests (PFTs).  In April 2014, the Veteran was afforded a new VA examination and such testing was performed.  Regrettably, however, the findings of PFTs from that examination were found by the consulting pulmonologist to be largely uninterpretable.  

Moreover, in a September 2014 statement, the Veteran reported that his examiners failed to note his conditions during his examination.  The Veteran explained that he almost "passed out" four times during testing and argued that his examination report did not accurately reflect that he was in physical pain and had shortness of breath during the examination.

A remand is required to obtain a new VA examination so that new and complete PFTs may be performed and in order to ensure that the Veteran's symptoms at the time of testing are accurately and completely reported by the VA examiner at the time of examination.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to identify the nature and severity of the current respiratory symptoms associated with the Veteran's service-connected pleural plaques. 

The examiner must administer a complete PFT study and include measurements of:

      (a) forced vital capacity (FVC);
(b) diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)); and 
(c) the maximum exercise capacity expressed in terms of ml/kg/min oxygen consumption with or without cardiorespiratory limitations

In so doing, the examiner must administer post-bronchodilator studies unless it is determined that pre-bronchodilator studies are normal, or when the examiner determines that post-bronchodilator studies should not be done and states why this is so.  38 C.F.R. § 4.96(d)(4).  

The examiner must also determine if the Veteran has cor pulmonale or pulmonary hypertension, and identify whether he requires outpatient oxygen therapy as a result of his service-connected pleural plaques.

The examiner must discuss, in detail, the Veteran's reported symptoms at the time of testing, to include any difficulty performing the tests described above.

2.  Determine whether all necessary development is completed and, thereafter, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

